*576On Rehearing.
Howell, J.
The plaintiffs allege that John L. Williams and his wife, C. Williams, and William N. Rogers are indebted to them, in solido, in. the sum of $2500, because that said John L. Williams received from the plaintiff, Jesse R. Ponder, of Texas, the sum of $4000, and embezzled the same; that the said Mrs. C. Williams, with the consent of her husband, placed $2500, community property, in the charge of the said Rogers to be returned to Williams or his wife, when he, Rogers, became discharged on the bond of said Williams to appear and stand trial; that Mrs. Williams, with the knowledge of her husband, and in order to defray expenses of defense, etc , placed the whole of said sum at the disposition of plaintiff, Field, and authorized him to, collect and pay all the professional services due, and to pay the plaintiff, Ponder, a portion of the sum of $4000, to wit, $1500; that Rogers received a note to this effect from Mrs. C. Williams, and then agreed to .pay the same to,said Field, knowing, that said nofice was a transfer from said Williams and .wife; that Rogers treated said money as the money of Field, and bound himself to pay his acceptance; that on one occasion he claimed an indemnity of $250 put of said amount; that he now fraudulently retains the same, notwithstanding his said agreement after the service of .the notice and before and after his discharge from the bond; and they prayed that all the defendants be cited .and condemned insólido to pay them $2500 and interest from judicial demand.
J. L. Williams and wife having left the State were not cited, but a general denial was filed in behalf of the defendants, and afterward an amended answer or peremptory exception by Rogers, setting up, among o.ther matters, the.inability of .tfie wife to assign community property. There was judgment against the plaintiffs as of nonsuit, and they appealed.
The main facts are that John L. Williams was found guilty of embezzling $4000 belonging to plaintiff Ponder, and upon application of his counsel, A. P. Field, obtained a new trial, and was released from custody upon bond for $2500, signed by William N. Rogers as security, with whom Mrs. C. Williams, the wife, had .deposited the sum of $2500 as collateral. Ponder, the prosecuting witness, and Williams, the accused, left the State. Mrs. Williams, on fourteenth May, 1867, gave to Field the following:
“Mr. W. K..Rogers:
“ Sir — Upon your release from the bond in the district court, given there by you for the appearance of my husband to stand his trial, you will pay to Colonel A. P.,Field .the twenty-five hundred dollars given yflu„by me as collateral security should, he fail.to appear when called. on, and this, will bp ypur receipt f<?r, the same,- '
“MRS. C. WILLIAMS..”
*577This was presented to Rogers by a witness, who says Rogers accepted, it verbally.
On the same day Rogers was called on for a receipt in favor of Mrs. Williams, and he gave the following (in pencil):
“Mrs. Williams — I do not think I am safe in giving a receipt.
“ Yours, respectfully, W. N. ROGERS.
“New Orleans, May 14.
“You will find me all right when the thing is settled.”
After some consultation between the counsel of Ponder and Williams, Ponder was written to and he answered as follows:
“Milligan, Texas, May 31, 1867.
“L. C. Levy, Esq., New Orleans:
“Dear Sir — Yours of twenty-seventh instant is to hand and contents noted. Having left the Williams matter entirely to you, I “hope you will continue it to the best advantage possible. Inclosed I hand the letter you requested me to write C. H. Luzenberg, Esq., but wish you to' secure, before presenting it, the best compromise possible.
“Hoping to hear from you soon, I am very respectfully,
“ J. R. PONDER..”
The letter referred to reads:
“Millican, Texas, May 31, 1867.
“0. H. Luzenberg, Esq., District Attorney, Parish of Orleans, La:
“Dear Sir — I will not prosecute John L. Williams further, his friends having proposed to pay back to me a portion of the money I charge him to have embezzled, and I will wait until he can arrange the balance of the amount. I therefore request that you enter nolle prosequi, as my testimony alone can convict him, and I will not be in your city again during the year.
“Your obedient servant,
“JESSE R. PONDER.”
On producing this in court, the district attorney entered a nolle prosequi on eleventh July, 1867, and Williams was discharged from his bond.
We are of opinion that the foregoing shows such an agreement on the part of the prosecuting witness, one of the plaintiffs, as a court of justice should not recognize and enforce. The agreement was that if the money embezzled should be returned, he would not prosecute the offender. This can not be the basis of an action in a court of justice to compel any of the contracting parties to comply; and as set out in the petition, the demand of the counsel of the accused is so connected with this illegal contract that it can not be granted.
Tlie plaintiffs had a legal remedy by which their civil demand against the defendants could have been enforced. The action here is not against the depositary on the simple assignment of the depositor, for both the *578depositors and depositary are sued in solido, and the effect of the suit is to enforce the consideration for the discontinuance of the prosecution of Williams.
It is therefore ordered that our former decree be set aside, and that the judgment appealed from be affirmed.